9-cv-00027-MLC Document 7-3 Filed 02/12/19 Pag

               PLAN AND RULES




                          the road to resolution




           plan
           and rules




      866.99RESOLVE
           Exhibit A-1 Page 1 of 30
9-cv-00027-MLC Document 7-3 Filed 02/12/19 Pag


                 PLAN AND RULES




     Este folleto contiene información importante sobre
     su empleo. Cada empleado debe leerlo y familiari-
     zarse con su contenido. Para obtener una versión de
     este documento en español, llámenos al 281.575.4500
     ó 866.997.3765.

             Exhibit A-1 Page 2 of 30
9-cv-00027-MLC Document 7-3 Filed 02/12/19 Pag

                    PLAN AND RULES


                  The Halliburton
         Dispute Resolution Plan and Rules
       1.	 Purpose and Construction
       The Plan is designed to provide a program for the
       quick, fair, accessible and inexpensive resolution
       of all Disputes, as defined hereafter, between the
       Company and the Company’s present and former
       Employees and Applicants for employment,
       including those related to or arising out of a current,
       former or potential employment relationship
       with the Company. The Plan is intended to create
       an exclusive procedural mechanism for the final
       resolution of all Disputes falling within its terms.
       It is not intended either to abridge or enlarge
       substantive rights available under applicable law.
       The Plan is a contract but does not modify the
       “at will” relationship between the Company and
       its Employees. The Plan should be interpreted in
       accordance with these purposes.

       2.	Definitions
       Unless the context clearly indicates the contrary,
       capitalized terms used herein shall have the meaning
       ascribed to them in the DRP, or, if not defined
       therein, the meaning ascribed below:

          A.	 “AAA” means the American Arbitration
              Association.

          B.	 “JAMS” means Judicial Arbitration and
              Mediation Services.

          C.	 The “Act” means the Federal Arbitration Act,
              9 U.S.C. § 1, et seq., as amended from time to
              time.

          D.	 “Company” means Sponsor and every
              subsidiary (first tier and downstream) of
              Sponsor, any Electing Entity, any entity
              or person alleged to have joint and several
              liability concerning any Dispute, and all
              of their directors, officers, employees and
              agents, every plan of benefits, whether or
              not tax-exempt, established or maintained
              by any such entity, the fiduciaries, agents
              and employees of all such plans, and the

                                  1
              Exhibit A-1 Page 3 of 30
9-cv-00027-MLC Document 7-3 Filed 02/12/19 Pag

                  PLAN AND RULES

             successors and assigns of all such entities,
             plans and persons; provided, however, that
             in the case of an Electing Entity, “Company”
             shall include the Electing Entity only to
             the extent provided in the Electing Entity’s
             agreement to be bound by the Plan.

         E.	 “Dispute” means all legal and equitable
             claims, demands, and controversies, of
             whatever nature or kind, whether in contract,
             tort, under statute or regulation, or some
             other law, between persons bound by the Plan
             or by an agreement to resolve Disputes under
             the Plan, or between a person bound by the
             Plan and a person or entity otherwise entitled
             to its benefits, including, but not limited to,
             any matters with respect to:

            1.	 This Plan;

            2.	 The employment or potential
                re-employment of an Employee, including
                the terms, conditions or termination of
                such employment with the Company;

            3.	 Employee benefits or incidents of
                employment with the Company;

            4.	 Any other matter related to or concerning
                the relationship between the Employee
                and the Company including, by way
                of example and without limitation,
                allegations of discrimination based on
                race, sex, religion, national origin, age,
                veteran status or disability; sexual or other
                kinds of harassment; wrongful discharge;
                worker’s compensation retaliation;
                defamation; infliction of emotional
                distress; failure to pay wages; or status,
                claim or membership with regard to any
                employee benefit plan;

            5.	 An Applicant’s application for
                employment and the Company’s actions
                and decisions regarding such application;

            6.	 Any prior resolution or settlement of a
                Dispute between Parties subject to the
                Plan; and

                                2
            Exhibit A-1 Page 4 of 30
9-cv-00027-MLC Document 7-3 Filed 02/12/19 Pag

                  PLAN AND RULES

            7.	 Any personal injury or death allegedly
                incurred in or about a Company
                workplace or on Company time.

         F.	 “Dispute” includes all such matters regardless
             of when the events on which they are
             based occurred, including matters based
             on events occurring before the Employee
             became subject to this Plan (so long as such
             Disputes were not previously asserted in a
             judicial forum) or after termination of the
             employment relationship.

         G.	 “Electing Entity” means any legal entity
             which has agreed to be bound by the Plan as
             provided herein.

         H.	 “Employee” means any person who is or has
             been in the employment of the Company
             on or after the effective date of this Plan,
             whether or not employed at the time a claim
             is brought with respect to a Dispute, residing
             in the United States, or otherwise subject to
             the laws of the United States or any state,
             municipality or other political subdivision of
             the United States.

         I.	 “Applicant” means any person who is seeking
             or has sought employment with the Company
             after the effective date of this Plan.

         J.	 “Party” means, with respect to a particular
             Dispute, affected persons and/or entities
             bound by this Plan.

         K.	 “Plan” means this Halliburton Dispute
             Resolution Plan, as amended from time to time.

         L.	 “Rules” means the Halliburton Dispute
             Resolution Rules, as amended from time to
             time, which are applicable to mediation and
             arbitration.

         M.	 “Sponsor” means The Halliburton Company,
             a Delaware Corporation.

       3.	 Name, Application and Coverage
         A.	 The Plan shall be referred to as the
             “Halliburton Dispute Resolution Plan.”
                                3
            Exhibit A-1 Page 5 of 30
9-cv-00027-MLC Document 7-3 Filed 02/12/19 Pag

                  PLAN AND RULES

             Alternatively, it may be referred to as the
             “Halliburton Dispute Resolution Program” or
             the “Dispute Resolution Program.”

         B.	 Until revoked by Sponsor pursuant to this
             Plan, this Plan applies to and binds the
             Company, each Employee and Applicant and
             the estate, heirs, beneficiaries and assigns of
             any such person or entity; provided, however,
             that this Plan shall not apply to any Employee
             in a unit of Employees represented by a
             labor organization, or to the Company with
             respect to such Employees, except to the
             extent permitted in an applicable collective
             bargaining agreement or lawfully imposed by
             the Company when no collective bargaining
             agreement is in effect.

         C.	 This Program inures to the benefit of, and
             is intended to be for the benefit of the
             Company’s clients, customers, contractors
             and vendors, who are intended third-party
             beneficiaries of this Dispute Resolution Plan.
             The mandatory arbitration provisions of
             this Plan shall be applicable to all Disputes
             between Employees and the Company’s
             clients, customers, contractors and vendors,
             who shall have the right to enforce those
             provisions of the Plan.

         D.	 Except as provided for herein, this Plan
             applies to any Dispute.

         E.	 Notwithstanding anything to the contrary
             in this Plan, the Plan does not apply to
             claims for worker’s compensation benefits,
             unemployment compensation benefits, or any
             other claim that, as a matter of law, cannot be
             arbitrated.

         F.	 Mediation and arbitration are only available
             for Disputes involving legally protected
             rights.

         G.	 Notwithstanding any other provision hereof,
             any court with jurisdiction over the Parties
             may issue any injunctive orders (including



                                4
            Exhibit A-1 Page 6 of 30
9-cv-00027-MLC Document 7-3 Filed 02/12/19 Pag

                   PLAN AND RULES

             preliminary injunctions) if the necessary legal
             and equitable requirements under applicable
             law are met, pending the institution or
             completion of proceedings under the Plan.

       4.	 Resolution of Disputes
         A.	 All Disputes not otherwise settled by the
             Parties shall be finally and conclusively
             resolved through arbitration under this Plan
             and the Rules, instead of through trial before
             a court.

         B.	 (i) Each Dispute shall be arbitrated on an
             individual basis. Neither the Company nor
             any Employee or Applicant may pursue any
             Dispute on a class action, collective action
             or consolidated basis or in a representative
             capacity on behalf of other persons or entities
             who are claimed to be similarly situated,
             or participate as a class member in such a
             proceeding. The arbitrator in any proceeding
             under this Plan shall have no authority to
             conduct the matter as a consolidated, class or
             collective action.

             (ii) If the procedural limitation in
             subparagraph B(i) of this section is held
             unenforceable by a court in a proceeding
             in which a party seeks to pursue a class
             or collective action or otherwise act in
             a representative capacity, then this Plan
             shall not apply with respect to that class or
             representative action which shall proceed
             instead before the court. If the court,
             however, ultimately denies the party’s
             request to proceed on a class, collective
             or representative basis, then the party’s
             individual claim(s) shall be subject to this
             Plan and referable to arbitration pursuant to
             its terms.

       5.	 Confidentiality and Non-Retaliation
         A.	 The Dispute Resolution Program
             (“Program”), its Administrator, any
             subordinate administrators, the staff of the
             Program and any other person conducting

                                5
             Exhibit A-1 Page 7 of 30
9-cv-00027-MLC Document 7-3 Filed 02/12/19 Pag

                   PLAN AND RULES

             conferences or serving as an impartial
             Third Party on behalf of the Program in
             any in-house Dispute Resolution process
             conducted under the auspices of the Program,
             will hold matters reported under the Program
             and related communications in confidence,
             in keeping with the Standards of Practice
             and the Code of Ethics of the International
             Ombudsman Association. The Code of
             Ethics and the Standards of Practice of the
             International Ombudsman Association are
             incorporated into this Plan by reference and
             appended.

             For purposes of requests by or subpoenas
             from any Party that the Plan Administrator
             or any subordinate administrators, or any
             member of the staff of the Program or
             person conducting conferences or serving
             as an impartial third party on behalf of
             the Program in any in-house Dispute
             Resolution process conducted under the
             auspices of the Program, provide testimony
             in any internal or external investigation,
             administrative hearing, or arbitration or
             litigation proceeding, the confidentiality
             standards described in this section attach to
             the Dispute Resolution Program, rather than
             any individual disputant. This means that
             only the Program, rather than any individual
             disputant, may waive confidentiality, and the
             Program may only waive confidentiality, even
             upon request or subpoena by a disputant,
             under circumstances consistent with the Code
             of Ethics and Standards of Practice of the
             International Ombudsman Association.

         B.	 No Employee shall be subject to any form of
             discipline or retaliation with respect to terms
             and conditions of employment for initiating
             or participating in good faith in any process
             or proceeding under this Plan.

       6.	Amendment
         A.	 This Plan may be amended by Sponsor at
             any time by giving at least 30 days’ notice to
             current Employees. However, no amendment

                                6
            Exhibit A-1 Page 8 of 30
9-cv-00027-MLC Document 7-3 Filed 02/12/19 Pag

                    PLAN AND RULES

              shall apply to a Dispute that arose prior to the
              effective date of the amendment.

          B.	 Sponsor may amend the Rules at any time by
              serving notice of the amendments on AAA
              and JAMS. However, no amendment of the
              Rules shall apply to a Dispute that arose prior
              to the effective date of the amendment.

       7.	Termination
       This Plan may be terminated by the Sponsor at any
       time by giving at least 30 days’ notice of termination
       to current Employees. However, termination shall
       not be effective as to Disputes that arose prior to the
       effective date of termination.

       8.	 Applicable Law
          A.	 The Act shall apply to this Plan, the Rules and
              any proceedings under the Plan or the Rules,
              including any actions to compel, enforce,
              vacate or confirm proceedings, awards, orders
              of an arbitrator, or settlements under the
              Plan or the Rules. The applicability of the
              Act (i) shall not depend on a determination
              that the relationship between an Employee
              or Applicant and the Company involves
              commerce and (ii) shall not be affected
              by a determination that any exemption or
              exclusionary provision of the Act (including
              that concerning foreign or interstate
              transportation workers) applies to such
              relationship.

          B.	 The substantive legal rights, remedies and
              defenses of all Parties are preserved. In the
              case of arbitration, the arbitrator shall have
              the authority to determine the applicable
              law and to order any and all relief, legal
              or equitable, including punitive damages,
              which a Party could obtain from a court of
              competent jurisdiction on the basis of the
              claims made in the proceeding.

          C.	 The Plan shall not be construed to grant
              additional substantive, legal, or contractual
              rights, remedies or defenses which would
              not be applied by a court of competent

                                  7
              Exhibit A-1 Page 9 of 30
9-cv-00027-MLC Document 7-3 Filed 02/12/19 Page

                    PLAN AND RULES

              jurisdiction in the absence of the Plan unless
              expressly authorized by these provisions.

          D.	 Notwithstanding the provisions of the
              preceding subsection, in any proceeding
              before an arbitrator, the arbitrator, in the
              arbitrator’s discretion, may allow a prevailing
              Employee or Applicant reasonable attorney’s
              fees, expert witness’ fees, and other costs
              which may be allowable under the Federal
              Rules of Civil Procedure as part of the
              award. The discretion to allow an award of
              fees under this subsection is in addition to
              any discretion, right or power which the
              arbitrator may have under applicable law.
              However, any award of fees shall be reduced
              by any amounts which have been or will
              be paid by the Halliburton Employee Legal
              Consultation Plan.

       9.	 Administrative Proceedings
          A.	 This Plan does not limit any person’s right
              to file an administrative complaint or charge
              with, or to participate in the investigation of
              an administrative complaint or charge by, any
              governmental agency (e.g., this Plan does not
              limit a person’s right to file a charge with the
              Equal Employment Opportunity Commission
              or National Labor Relations Board).

          B.	 Participation in any administrative or judicial
              proceeding by the Company shall not affect
              the applicability of the Plan to any such
              Dispute during or upon termination of the
              administrative or judicial proceedings. A
              finding, recommendation or decision by
              an administrative body on the merits of a
              Dispute shall have the same legal weight or
              effect under the Plan as it would in a court of
              competent jurisdiction.

       10. Exclusive Remedy
       Proceedings under the Plan, including arbitration,
       shall be the exclusive, final and binding method by
       which Disputes are resolved.



                                 8
            Exhibit A-1 Page 10 of 30
9-cv-00027-MLC Document 7-3 Filed 02/12/19 Page

                    PLAN AND RULES

       11.	Electing Entities
          A.	 Corporations or other legal entities, not
              otherwise Parties, may elect to be bound by
              this Plan by written agreement with Sponsor.

          B.	 Election may be made only as to some types
              of Disputes, or only as to some persons, in the
              discretion of Electing Entity.

       12.	Effective Date
       The original effective date of this Plan was June 15,
       1993. Its effective date as amended shall be thirty (30)
       days following notice of the most recent amendments
       to current employees.

       13. Severability
       The terms of this Plan and the Rules are severable.
       The invalidity or unenforceability of any provision
       herein shall not affect the application of any other
       provision. Where possible, consistent with the
       purposes of the Plan, any otherwise invalid provision
       of the Plan or the Rules may be reformed and, as
       reformed, enforced.

       14. Administration
       Sponsor shall appoint one or more persons to
       administer the Plan who shall be known as the
       “Dispute Resolution Plan Administrator.” The
       Dispute Resolution Plan Administrator shall be
       responsible for the management and administration
       of the Plan.

       15. Assent
       Employment or continued employment after the
       Effective Date of this Plan constitutes consent by
       both the Employee and the Company to be bound
       by this Plan, both during the employment and
       after termination of employment. Submission of
       an application, regardless of form, for employment
       constitutes consent by both the Applicant and the
       Company to be bound by this Plan.




                                  9
             Exhibit A-1 Page 11 of 30
9-cv-00027-MLC Document 7-3 Filed 02/12/19 Page

                    PLAN AND RULES


                 HALLIBURTON DISPUTE
                  RESOLUTION RULES


       1.	Definitions
       All definitions included in the Halliburton Dispute
       Resolution Plan apply to these Rules.

       2.	Application
          A.	 If different rules are applicable to a specific
              class of Disputes, and have been adopted
              by Sponsor and served on AAA or JAMS,
              these Rules shall not apply to such class of
              Disputes.

          B.	 These Rules apply in the form existing at the
              time proceedings are initiated under them.

          C.	 To the extent consistent with these Rules,
              the Employment Dispute Resolution Rules
              of AAA or JAMS, and the Federal Rules of
              Civil Procedure, also apply to all proceedings
              governed by these Rules.

       3.	 Initiation of the Process
          A.	 A Party may initiate proceedings under these
              Rules at any time, subject to any defenses
              including those applicable to the timeliness of
              the claim, including limitations and laches.

          B.	 While either Party to a Dispute shall have the
              right to initiate arbitration proceedings, the
              Party seeking monetary or other affirmative
              relief shall have the obligation to do so for all
              purposes, including limitations and laches.

          C.	 A Party may initiate proceedings by serving
              a written request to initiate proceedings on
              AAA or JAMS and tendering the appropriate
              administrative fee.

          D.	 Copies of the request shall be served on
              all other Parties to the Dispute by AAA or
              JAMS. The request shall describe the nature
              of the Dispute, all causes of action asserted, a

                                  10
            Exhibit A-1 Page 12 of 30
9-cv-00027-MLC Document 7-3 Filed 02/12/19 Page

                    PLAN AND RULES

              brief description of the factual basis for each
              such cause of action, the amount involved, if
              any, the remedy sought, and the proceeding
              locale requested.

          E.	 Proceedings may also be initiated by
              an Employee or Applicant by serving a
              written request to initiate proceedings to
              the Company’s Dispute Resolution Plan
              Administrator. In such a case, the Plan
              Administrator shall forward any properly
              served request it has received to AAA or
              JAMS.

          F.	 Parties against whom a claim is asserted shall
              file an answering statement within 21 days
              of receiving notice of intent to arbitrate or a
              specification of claims, which shall include
              any counterclaims.

       4.	 Appointment of Arbitrator
       Immediately after payment of the arbitration fee, the
       Case Manager of AAA or JAMS shall simultaneously
       send each Party an identical list of at least five (5)
       names of persons chosen from a panel of qualified
       arbitrators which AAA or JAMS shall select and
       maintain and who have been prescreened by the
       Case Manager for subject matter knowledge and
       conflicts of interest. The Parties to the Dispute shall
       have ten (10) calendar days from the transmittal to
       strike any names objected to, number the remaining
       names, if any, in order of preference and return the
       list to the Case Manager. From the persons who have
       been approved by all Parties, and in accordance with
       the order of mutual preference, AAA or JAMS shall
       invite the arbitrator to serve.

       If the Parties’ selections did not result in a mutually
       agreeable arbitrator, the Case Manager shall provide
       each Party with a second list of at least five (5)
       arbitrator candidates. Within ten (10) calendar
       days of transmittal of the second strike list, each
       Party may strike two (2) names, and shall rank the
       remaining candidates in order of preference. If there
       is more than one candidate remaining after the
       Parties strike, the candidate with the highest total
       ranking by the Parties will become the arbitrator.

                                 11
             Exhibit A-1 Page 13 of 30
9-cv-00027-MLC Document 7-3 Filed 02/12/19 Page

                    PLAN AND RULES

       Any ties will be resolved in the favor of the non-
       Company Party.

       At any time during the selection process, the Parties
       may mutually agree to the appointment of an
       arbitrator from the lists provided by AAA or JAMS.

       5.	 Qualifications of the Arbitrator
       No person shall serve as an arbitrator in any matter
       in which that person has any financial or personal
       interest in the result of the proceeding. No person
       shall serve as an arbitrator unless he or she is a
       licensed attorney. Prior to accepting appointment,
       the prospective arbitrator shall disclose any
       circumstance likely to prevent a prompt hearing or
       create a presumption of bias. Upon receipt of such
       information from the arbitrator or any other source,
       AAA or JAMS will either disqualify that person or
       communicate the information to the Parties for
       comment. Thereafter, AAA or JAMS may disqualify
       that person, and its decision shall be conclusive.

       6.	Vacancies
       If a vacancy occurs for any reason (including because
       of disqualification pursuant to Rule 6 above) or if an
       appointed arbitrator is unable to serve promptly, the
       appointment procedure in Section 5 shall apply to
       the selection of a substitute arbitrator.

       7.	 Date, Time and Place of Hearings
          A.	 The arbitrator shall set the date, time and
              place of any proceeding.

          B.	 Notice of any hearing shall be given at least
              ten (10) calendar days in advance, unless the
              arbitrator determines or the Parties agree that
              a shorter time is necessary.

          C.	 The arbitrator may consider, short of
              imposing undue expense on the Company,
              accommodation of the Employee or
              Applicant in the selection of a proceeding
              location.

        8.	 Conferences
       At the request of AAA or JAMS or of a Party or on

                                 12
             Exhibit A-1 Page 14 of 30
9-cv-00027-MLC Document 7-3 Filed 02/12/19 Page

                    PLAN AND RULES

       the initiative of the arbitrator, the arbitrator or AAA
       or JAMS may notice and hold conferences for the
       discussion and determination of any matter which
       will expedite the proceeding, including:

          A.	 Venue

          B.	 Clarification of issues

          C.	 Determination of preliminary issues,
              including summary determination of
              dispositive legal issues

          D.	 Summary (i.e., prehearing) determination,
              upon written motion of either Party and after
              opportunity for response by the nonmoving
              Party, of legal issues that dispose of the entire
              Dispute or any aspect of the Dispute

          E.	 Discovery

          F.	 The time and location of proceedings or
              conferences

          G.	 Interim legal or equitable relief authorized by
              applicable law

          H.	 Pre- or post-hearing memoranda

          I.	 Stipulations and/or

          J.	 Any other matter of substance or procedure.

       9.	 Mode of Hearings and Conferences
       In the discretion of the arbitrator or by agreement
       of the Parties, conferences and hearings may be
       conducted by telephone or by written submission, as
       well as in person.

       10.	Pre-Hearing Discovery
          A.	 On any schedule determined by the
              arbitrator, each Party shall submit, in
              advance, the names and addresses of the
              witnesses it intends to produce and any
              documents it intends to present.

          B.	 The arbitrator shall have discretion to
              determine the form, amount and frequency of
              discovery by the Parties.

                                 13
             Exhibit A-1 Page 15 of 30
9-cv-00027-MLC Document 7-3 Filed 02/12/19 Page

                    PLAN AND RULES

          C.	 Discovery may take any form permitted
              by the Federal Rules of Civil Procedure, as
              amended from time to time, subject to any
              restrictions imposed by the arbitrator.

       11. Representation
       Any Party may be represented by counsel or by any
       other authorized representative.

       12. Attendance at Hearings
       The arbitrator shall maintain the privacy of the
       proceedings to the extent permitted by law. Any
       person having a direct interest in the matter is
       entitled to attend the proceedings.

       The arbitrator shall otherwise have the power to
       exclude any witness, other than a Party or other
       essential person, during the testimony of any other
       witness. The arbitrator shall determine whether any
       other person may attend the proceeding. Upon the
       request of any Party, the arbitrator shall exclude any
       witness during the testimony of any other witness.

       13. Postponement
          A.	 The arbitrator, for good cause shown by a
              Party, or on agreement of the Parties, shall
              postpone any proceeding or conference.

          B.	 The pendency of court proceedings related
              to the same matter is not good cause for
              postponement.

       14. Oaths
       Before proceeding with the first hearing, each
       arbitrator may take an oath of office and, if required
       by law, shall do so. The arbitrator may require
       witnesses to testify under oath administered by any
       duly qualified person and, if required by law or
       requested by any Party, shall do so.

       15. Record of Proceedings
       Unless otherwise agreed by the parties or ordered
       by the arbitrator, a record of the hearing on the
       merits of a Dispute shall be prepared at the expense
       of the Company which shall furnish a copy to the

                                 14
             Exhibit A-1 Page 16 of 30
9-cv-00027-MLC Document 7-3 Filed 02/12/19 Page

                    PLAN AND RULES

       other Parties upon request and the payment of the
       reasonable cost of reproduction.

       16. Procedure
       The proceedings shall be conducted by the
       arbitrator in whatever order and manner will most
       expeditiously permit full presentation of the evidence
       and arguments of the Parties.

       17. Arbitration in the Absence of a Party
       The arbitrator may proceed in the absence of Parties
       or representatives who, after due notice, fail to be
       present or fail to obtain a postponement. An award
       shall not be made solely on the default of a Party.
       The arbitrator shall require any Party who is present
       to submit such evidence as the arbitrator may require
       for the making of an award.

       18. Evidence
          A.	 The arbitrator shall be the sole judge of the
              relevancy, materiality and admissibility of
              evidence offered. Strict conformity to legal
              rules of evidence shall not be necessary.

          B.	 The arbitrator may subpoena witnesses or
              documents at the request of a Party or on the
              arbitrator’s own initiative.

          C.	 The arbitrator may consider the evidence
              of witnesses by affidavit or declaration, but
              shall give it only such weight as the arbitrator
              deems appropriate after consideration of any
              objection made to its admission.

       19. Post-Hearing Submissions
       All documentary evidence to be considered by
       the arbitrator shall be filed at the hearing unless
       the arbitrator finds good cause to permit a post-
       hearing submission. All Parties shall be afforded an
       opportunity to examine and comment on any post-
       hearing evidence. The arbitrator shall permit the
       filing of post-hearing briefs at the request of a Party
       and shall determine the procedure and timing of
       such filings.



                                  15
             Exhibit A-1 Page 17 of 30
9-cv-00027-MLC Document 7-3 Filed 02/12/19 Page

                    PLAN AND RULES

       20. Closing and Reopening of Proceedings
          A.	 When the arbitrator is satisfied that the
              record is complete, including the submission
              of any post-hearing briefs or documents
              permitted by the arbitrator, the arbitrator
              shall declare the proceeding closed.

          B.	 The proceeding may be reopened on the
              arbitrator’s initiative or upon application of a
              Party at any time before the award is made.

       21. Waiver of Procedures
       Any Party who fails to object in writing, after
       knowledge that any provision or requirements of
       these procedures and Rules have not been complied
       with, shall be deemed to have waived the right to
       object.

       22. Service of Notices and Papers
       Any papers, notices, or process necessary or proper
       for the initiation or continuation of any proceeding
       under these Rules (including the award of the
       arbitrator, any court action in connection therewith,
       or the entry of judgment on an award made under
       these procedures) may be served on a Party by mail
       addressed to the Party or his or her representative at
       the last known address or by personal service. AAA
       or JAMS, the Parties and the arbitrator may also use
       facsimile transmission, e-mail or other written forms
       of electronic communication to give any notices
       required by these Rules.

       23. Communications with AAA or JAMS and the
       Company
          A.	 Any Party may notice, serve or communicate
              with AAA by contacting:

              American Arbitration Association
              13727 Noel Rd., Dallas, TX 75240
              Phone: (972) 774-6958 or (800) 804-8865
              Electronic Fax: (855) 267-4082 or
              (972) 490-9008

          B.	 Any Party may notice, serve or communicate
              with JAMS by contacting:

                                 16
             Exhibit A-1 Page 18 of 30
9-cv-00027-MLC Document 7-3 Filed 02/12/19 Page

                    PLAN AND RULES

              JAMS
              8401 North Central Expressway, Suite 610
              Dallas, TX 75225
              Phone: (214) 744-5267 or (800) 352-5267
              Fax: (214) 720-6010

          C.	 Any Party may notice, serve or communicate
              with the Company by contacting:

              Dispute Resolution Program Administrator
              The Halliburton Company
              3000 N Sam Houston Pkwy E, K138
              Houston, TX 77032
              (281) 575-4500 or 1.866.99RESOLVE
              Fax: (281) 575-4525

              The DRP does not represent the Company,
              however, it will serve as a point of contact to
              submit official communications.

       24. Communication with the Arbitrator
       There shall be no communication between the
       Parties and the arbitrator other than at any oral
       hearings or conferences. Any other oral or written
       communications from the Parties to the arbitrator
       shall be directed to AAA or JAMS (and copied to the
       Parties) for transmission to the arbitrator, unless the
       Parties and the arbitrator agree otherwise.

       25. Time of Award
       The award shall be promptly made by the arbitrator,
       unless otherwise agreed by the Parties or specified by
       applicable law, no later than thirty (30) calendar days
       from the date of the closing of the proceeding or, if
       applicable, the closing of a reopened proceeding.

       26. Form of Award
       The award shall be in writing and shall be signed
       by the arbitrator. The arbitrator shall write a brief
       statement of the essential findings of fact and
       conclusions of law on which the award is based. The
       award shall be executed in any manner required by
       applicable law.




                                 17
             Exhibit A-1 Page 19 of 30
9-cv-00027-MLC Document 7-3 Filed 02/12/19 Page

                    PLAN AND RULES

       27. Modification of Award
       On order of a court of competent jurisdiction, or on
       agreement of the Parties, the arbitrator shall modify
       any award. The arbitrator may modify an award on
       the motion of a Party if the arbitrator finds that the
       award, as rendered, is ambiguous or defective in
       form, or if the award requires an illegal or impossible
       act. These are the only circumstances under which
       an arbitrator shall have jurisdiction to withdraw or
       modify an award.

       28. Settlement
       If the Parties settle their Dispute during the course of
       the arbitration, the arbitrator may set out the terms
       of the settlement in a consent award.

       29. Scope of Arbitrator’s Authority
       The arbitrator’s authority shall be limited to the
       resolution of legal Disputes between the Parties. As
       such, the arbitrator shall be bound by and shall apply
       applicable law including that related to the allocation
       of the burden of proof as well as substantive law.
       The arbitrator shall not have the authority either
       to abridge or enlarge substantive rights available
       under applicable law. The arbitrator may also grant
       emergency or temporary relief which is or would be
       authorized by applicable law. The arbitrator shall be
       bound by and shall comply with the provisions of the
       Plan and Rules.

       30. Judicial Proceedings and Exclusion of
       Liability
          A.	 Neither AAA or JAMS nor any arbitrator is
              a necessary Party in any judicial proceedings
              relating to proceedings under these Rules.

          B.	 Neither AAA or JAMS nor any arbitrator
              shall be liable to any Party for any act or
              omission in connection with any proceedings
              within the scope of these Rules.

          C.	 Any court with jurisdiction over the Parties
              may compel a Party to proceed under these
              Rules at any place and may enforce any award
              made.

                                  18
             Exhibit A-1 Page 20 of 30
9-cv-00027-MLC Document 7-3 Filed 02/12/19 Page

                   PLAN AND RULES

         D.	 Parties to these Rules shall be deemed to have
             consented that judgment upon the award of
             the arbitrator may be entered and enforced in
             any federal or state court having jurisdiction
             over the Parties.

         E.	 Initiation of, participation in, or removal of a
             legal proceeding shall not constitute waiver of
             the right to proceed under these Rules.

         F.	 Any court with jurisdiction over the Parties
             may issue any injunctive orders (including
             preliminary injunctions) if the necessary legal
             and equitable requirements under applicable
             law are met pending the institution of
             proceedings under these Rules.

       31.	Fees and Expenses
         A.	 The expenses of witnesses shall be borne by
             the Party producing such witnesses, except as
             otherwise provided by law or in the award of
             the arbitrator.

         B.	 All attorney’s fees shall be borne by the Party
             incurring them except as otherwise provided
             by law, by the Plan or in the award of the
             arbitrator.

         C.	 Discovery costs (e.g., court reporter fees
             for original transcripts) shall be borne by
             the Party initiating the discovery. The cost
             of copies of deposition transcripts or other
             discovery shall be borne by the Party ordering
             the copy except as otherwise provided by law
             or in the award of the arbitrator.

         D.	 The fees and expenses of experts, consultants
             and others retained or consulted by a Party
             shall be borne by the Party utilizing those
             services, except as otherwise provided by law,
             by the Plan, or in the award of the arbitrator.

         E.	 The Employee or Applicant shall pay a
             $50 fee if he or she initiates arbitration or
             mediation. Otherwise, Employee/Applicant
             Parties shall not be responsible for payment
             of fees and expenses of proceedings under


                                19
            Exhibit A-1 Page 21 of 30
9-cv-00027-MLC Document 7-3 Filed 02/12/19 Page

                    PLAN AND RULES

              these Rules including required travel of an
              arbitrator or a mediator, expenses of an
              arbitrator, mediator, AAA, or JAMS, and the
              cost of any proof produced at the discretion
              of an arbitrator.

          F.	 If the demand for mediation or arbitration is
              initiated by the Company, such fees will be
              paid by the Company.

          G.	 Except as otherwise provided by law or in the
              award of the arbitrator, all other expenses,
              fees and costs of proceedings under these
              Rules shall be borne equally by the Parties
              who are not Employees/Applicants.

       32. Interpretation and Application of These
       Rules
       The arbitrator shall interpret and apply these Rules
       insofar as they relate to the arbitrator’s powers
       and duties. All other rules shall be interpreted and
       applied by AAA or JAMS.

       33. Applicable Law
          A.	 Proceedings under these Rules and any
              judicial review of awards shall be governed by
              the Act.

          B.	 Except where otherwise expressly provided
              in these Rules, the substantive law applied
              shall be state or federal substantive law which
              would be applied by a United States District
              Court sitting at the place of the proceeding.

       34. Statute of Limitations
          A.	 In the event that the Employee does not file
              a discrimination charge or other claim with
              an appropriate administrative agency prior
              to initiating arbitration, arbitration must be
              initiated within the applicable deadline for
              filing an administrative charge or claim in the
              state where the employee is located. Failure
              to do so will bar the claim.

          B.	 If a Party initiates judicial proceedings rather
              than proceedings under the Program within
              the time allowed by applicable law for the
                                 20
             Exhibit A-1 Page 22 of 30
9-cv-00027-MLC Document 7-3 Filed 02/12/19 Page

                    PLAN AND RULES

              filing of a judicial complaint and thereafter
              agrees or is ordered by the court to submit
              the Dispute to arbitration under the Program,
              the Party must initiate arbitration, in
              conformance with the Rules, within 60 days
              of entry of the court’s order or the disposition
              of any immediate appeal of such order, or the
              time allowed by applicable law for the filing
              of a judicial complaint, whichever is longer.
              Failure to do so will bar the claim.

          C.	 If a Party files a request for mediation within
              the time allowed by applicable law for the
              filing of a judicial complaint, the Party must
              initiate arbitration, in conformance with the
              Rules, within 90 days of the conclusion of
              the mediation or the time allowed under the
              applicable statute of limitations, whichever is
              longer. Failure to do so will bar the claim.

       35. Mediation
       At any time before the proceeding is closed, the
       Parties may agree to mediate their Dispute by
       notifying AAA or JAMS. AAA or JAMS shall
       determine what procedures apply to any such
       mediation.




                                 21
            Exhibit A-1 Page 23 of 30
9-cv-00027-MLC Document 7-3 Filed 02/12/19 Page

                    PLAN AND RULES


                           APPENDIX
        INTERNATIONAL OMBUDSMAN ASSOCIATION
                         CODE OF ETHICS

                           Independence
         The Ombuds is independent in structure, function,
        and appearance to the highest degree possible within
                         the organization.


                    Neutrality and Impartiality
           The Ombuds, as a designated neutral, remains
          unaligned and impartial. The Ombuds does not
        engage in any situation which could create a conflict
                             of interest.

                          Confidentiality
         The Ombuds holds all communications with those
        seeking assistance in strict confidence, and does not
         disclose confidential communications unless given
           permission to do so. The only exception to this
        privilege of confidentiality is where there appears to
                  be imminent risk of serious harm.


                            Informality
            The Ombuds, as an informal resource, does
           not participate in any formal adjudicative or
        administrative procedure related to concerns brought
                         to his/her attention.



             © International Ombudsman Association
            Reprinted by permission of the International
                     Ombudsman Association




                                 22
             Exhibit A-1 Page 24 of 30
9-cv-00027-MLC Document 7-3 Filed 02/12/19 Page

                    PLAN AND RULES

        INTERNATIONAL OMBUDSMAN ASSOCIATION
                   STANDARDS OF PRACTICE
                           February 2006

       Independence

          1.1	 The Ombuds Office and the Ombuds are
               independent from other organizational
               entities.

          1.2	 The Ombuds holds no other position within
               the organization which might compromise
               independence.

          1.3	 The Ombuds exercises sole discretion
               over whether or how to act regarding an
               individual’s concern, a trend or concerns
               of multiple individuals over time. The
               Ombuds may also initiate action on a concern
               identified through the Ombuds’ direct
               observation.

          1.4	 The Ombuds has access to all information
               and all individuals in the organization, as
               permitted by law.

          1.5	 The Ombuds has authority to select Ombuds
               Office staff and manage Ombuds Office
               budget and operations.

       Neutrality and Impartiality

          2.1	 The Ombuds is neutral, impartial, and
               unaligned.

          2.2	 The Ombuds strives for impartiality, fairness
               and objectivity in the treatment of people
               and the consideration of issues. The Ombuds
               advocates for fair and equitably administered
               processes and does not advocate on behalf of
               any individual within the organization.

          2.3	 The Ombuds is a designated neutral
               reporting to the highest possible level of the
               organization and operating independent
               of ordinary line and staff structures. The
               Ombuds should not report to nor be


                                 23
            Exhibit A-1 Page 25 of 30
9-cv-00027-MLC Document 7-3 Filed 02/12/19 Page

                    PLAN AND RULES

              structurally affiliated with any compliance
              function of the organization.

          2.4	 The Ombuds serves in no additional role
               within the organization which would
               compromise the Ombuds’ neutrality. The
               Ombuds should not be aligned with any
               formal or informal associations within the
               organization in a way that might create
               actual or perceived conflicts of interest for
               the Ombuds. The Ombuds should have no
               personal interest or stake in, and incur no
               gain or loss from, the outcome of an issue.

          2.5	 The Ombuds has a responsibility to consider
               the legitimate concerns and interests of all
               individuals affected by the matter under
               consideration.

          2.6	 The Ombuds helps develop a range of
               responsible options to resolve problems
               and facilitate discussion to identify the best
               options.

       Confidentiality

          3.1	 The Ombuds holds all communications with
               those seeking assistance in strict confidence
               and takes all reasonable steps to safeguard
               confidentiality, including the following:
               The Ombuds does not disclose confidential
               communications unless given permission to
               do so in the course of informal discussions
               with the Ombuds, and even then at the sole
               discretion of the Ombuds; the Ombuds does
               not reveal, and must not be required to reveal,
               the identity of any individual contacting
               the Ombuds Office, nor does the Ombuds
               reveal information provided in confidence
               that could lead to the identification of any
               individual contacting the Ombuds Office,
               without that individual’s express permission;
               the Ombuds takes specific action related to an
               individual’s issue only with the individual’s
               express permission and only to the extent
               permitted, unless such action can be taken
               in a way that safeguards the identity of the
               individual contacting the Ombuds Office.

                                  24
            Exhibit A-1 Page 26 of 30
9-cv-00027-MLC Document 7-3 Filed 02/12/19 Page

                   PLAN AND RULES

             The only exception to this privilege of
             confidentiality is where there appears to be
             imminent risk of serious harm, and where
             there is no other reasonable option. Whether
             this risk exists is a determination to be made
             by the Ombuds.

         3.2	 Communications between the Ombuds and
              others (made while the Ombuds is serving
              in that capacity) are considered privileged.
              The privilege belongs to the Ombuds and the
              Ombuds Office, rather than to any party to an
              issue. Others cannot waive this privilege.

         3.3	 The Ombuds does not testify in any formal
              process inside the organization and resists
              testifying in any formal process outside of
              the organization, even if given permission or
              requested to do so.

         3.4	 If the Ombuds pursues an issue systemically
              (e.g., provides feedback on trends, issues,
              policies and practices) the Ombuds does
              so in a way that safeguards the identity of
              individuals.

         3.5	 The Ombuds keeps no records containing
              identifying information on behalf of the
              organization.

         3.6	 The Ombuds maintains information (e.g.,
              notes, phone messages, appointment
              calendars) in a secure location and manner,
              protected from inspection by others
              (including management), and has a consistent
              and standard practice for the destruction of
              such information.

         3.7	 The Ombuds prepares any data and/
              or reports in a manner that protects
              confidentiality.

         3.8	 Communications made to the Ombuds are
              not notice to the organization. The Ombuds
              neither acts as agent for, nor accepts notice
              on behalf of, the organization. However,
              the Ombuds may refer individuals to the
              appropriate place where formal notice can be
              made.

                               25
           Exhibit A-1 Page 27 of 30
9-cv-00027-MLC Document 7-3 Filed 02/12/19 Page

                   PLAN AND RULES

       Informality and Other Standards

         4.1	 The Ombuds functions on an informal
              basis by such means as: listening, providing
              and receiving information, identifying and
              reframing issues, developing a range of
              responsible options, and – with permission
              and at the Ombuds discretion – engaging
              in informal third-party intervention. When
              possible, the Ombuds helps people develop
              new ways to solve problems themselves.

         4.2	 The Ombuds as an informal and off-
              the-record resource pursues resolution
              of concerns and looks into procedural
              irregularities and/or broader systemic
              problems when appropriate.

         4.3	 The Ombuds does not make binding
              decisions, mandate policies, or formally
              adjudicate issues for the organization.

         4.4	 The Ombuds supplements, but does not
              replace, any formal channels. Use of the
              Ombuds Office is voluntary, and is not a
              required step in any grievance process or
              organizational policy.

         4.5	 The Ombuds does not participate in
              any formal investigative or adjudicative
              procedures. Formal investigations should
              be conducted by others. When a formal
              investigation is requested, the Ombuds refers
              individuals to the appropriate offices or
              individual.

         4.6	 The Ombuds identifies trends, issues
              and concerns about policies and
              procedures, including potential future
              issues and concerns, without breaching
              confidentiality or anonymity, and provides
              recommendations for responsibly addressing
              them.

         4.7	 The Ombuds acts in accordance with the
              IOA Code of Ethics and Standards of
              Practice, keeps professionally current by
              pursuing continuing education, and provides


                                26
            Exhibit A-1 Page 28 of 30
9-cv-00027-MLC Document 7-3 Filed 02/12/19 Page

                    PLAN AND RULES

              opportunities for staff to pursue professional
              training.

          4.8	 The Ombuds endeavors to be worthy of the
               trust placed in the Ombuds Office.

       Reprinted by permission of the International
       Ombudsman Association




                                27
             Exhibit A-1 Page 29 of 30
9-cv-00027-MLC Document 7-3 Filed 02/12/19 Page

                    PLAN AND RULES




       Este folleto contiene información importante
       sobre su empleo. Cada empleado debe leerlo y
       familiarizarse con su contenido. Para obtener una
       versiÓn de este documento en español, llámenos al
       281.575.4500 Ó 866.997.3765.




       H08094 11/14                        All Rights Reserved
       © 2014 Halliburton
                                             Printed in U.S.A.

             Exhibit A-1 Page 30 of 30
